 



EXHIBIT 10.26
OMNIBUS AMENDMENT OF LOAN DOCUMENTS
     THIS OMNIBUS AMENDMENT OF LOAN DOCUMENTS (this “Amendment”), is made and
dated as of June 13, 2007 among AMERICAN COLOR GRAPHICS, INC., a New York
corporation (together with any permitted successors and assigns, the
“Servicer”), AMERICAN COLOR GRAPHICS FINANCE, LLC, a Delaware limited liability
company (together with any permitted successors and assigns, the “Purchaser”
and, together with the Servicer, the “ACG Parties”), the financial institutions
identified on the signature pages hereof as Lenders (collectively, the
“Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, “Administrative Agent”) and collateral agent (in such capacity,
“Collateral Agent”)
RECITALS
     1. The Purchaser, the Administrative Agent, the Collateral Agent and the
Lenders are parties to that certain Credit Agreement, dated as of September 26,
2006 (the “Existing Credit Agreement”), and the Purchaser, the Servicer and the
Administrative Agent are parties to that certain Servicing Agreement, dated as
of September 26, 2006, as amended by that certain First Amendment to Servicing
Agreement, dated as of March 30, 2007 (the “Existing Servicing Agreement”).
     2. The Purchaser, the Servicer, the Administrative Agent, the Collateral
Agent and the Lenders have agreed to certain amendments to the Existing Credit
Agreement and the Existing Servicing Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:
Part 1
Definitions
     Section 1.1. Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment have the
following meanings:
     “Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.
     “Amended Servicing Agreement” means the Existing Servicing Agreement as
amended hereby.
     “Amendment Effective Date” shall mean June 13, 2007, subject to the
Borrower’s satisfaction of, or the Lenders’ waiver of, each of the conditions
set forth in Part 4 of this Amendment.

 



--------------------------------------------------------------------------------



 



     Section 1.2. Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment have the meanings
provided in the Amended Credit Agreement.
Part 2
Amendments to Loan Documents
     Effective on (and subject to the occurrence of) the Amendment Effective
Date, the Existing Credit Agreement and the Existing Servicing Agreement are
hereby amended in accordance with this Part 2. Except as so amended, the
Existing Credit Agreement and the Existing Servicing Agreement shall continue in
full force and effect.
     Section 2.1 Amendment of Section 6.06 of the Credit Agreement.
Section 6.06(a) of the Existing Credit Agreement is hereby amended and restated
in its entirety:
     (a) The Borrower will not declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment except distributions to Parent as
frequently as twice per week, unless otherwise approved by the Administrative
Agent in its discretion, so long as (i) no Default or Event of Defaults exists
at the time of the making thereof or would result therefrom and (ii) in
conjunction therewith, the Borrower delivers to the Administrative Agent a
Borrowing Base Certificate demonstrating that Availability both before and after
making such distribution is greater than $0.
     Section 2.2 Addition of New Defined Terms in Section 1.1 of the Servicing
Agreement. Section 1.1 of the Existing Servicing Agreement is hereby amended by
adding the following new definitions in the appropriate alphabetical order:
     “Total Liquidity” means the sum of (i) the aggregate amount of all cash and
Cash Equivalents (as defined in the ACG Senior Facility) of the Loan Parties (as
defined in the ACG Senior Facility) under the ACG Senior Facility and all cash
and Cash Equivalents of the Purchaser which are available for distribution to
the Parent, (ii) the Aggregate Revolving Commitments (as defined in the ACG
Senior Facility) minus the Total Revolving Outstandings (as defined in the ACG
Senior Facility), and (iii) the amount of the Purchaser’s Availability. For
purposes of this definition, cash and Cash Equivalents of the Loan Parties and
the Purchaser shall include (without duplication) all deposits which have been
made into lockboxes of the Loan Parties and the Purchaser in the ordinary course
of business but which have not cleared or been released.
     “Total Liquidity Measurement Dates” means November 30, 2007, December 13,
2007, December 31, 2007, January 31, 2008, February 29, 2008, and March 31,
2008.
     Section 2.3 Amendment of Section 3.3 of the Servicing Agreement.
Section 3.3 of the Existing Servicing Agreement is hereby amended by
(i) striking the word “and” after the semi-colon in subsection 3.3(d),
(ii) changing the period at the end of subsection 3.3(e) to a semi-colon and
adding the word “and”, and (iii) adding a new subsection 3.3(f) reading in its
entirety as follows:
     (f) Within five (5) Business Days after each Total Liquidity Measurement
Date, deliver to the Administrative Agent a certificate, in form, detail and
substance

2



--------------------------------------------------------------------------------



 



reasonably satisfactory to the Administrative Agent, signed by the chief
financial officer of the Servicer, calculating the Total Liquidity as of such
Total Liquidity Measurement Date (a “Total Liquidity Certificate”); provided,
however, notwithstanding the foregoing, the Servicer shall deliver the Total
Liquidity Certificate within one (1) Business Day of the Total Liquidity
Measurement Date occurring on December 13, 2007.
     Section 2.4 Amendment of Section 5.3 of the Servicing Agreement.
Section 5.3 of the Existing Servicing Agreement is amended by replacing the
table for the First Lien Leverage Ratio with the following revised table:

                      March 31   June 30   September 30   December 31
2007
  N/A   2.55 to 1.00   2.55 to 1.00   2.50 to 1.00
2008
  2.40 to 1.00   2.10 to 1.00   2.10 to 1.00   2.05 to 1.00
Thereafter
  2.00 to 1.00   2.00 to 1.00   2.00 to 1.00   2.00 to 1.00

     Section 2.5 Addition of New Section 5.4 of the Servicing Agreement.
Article V of the Existing Servicing Agreement is further amended by adding a new
Section 5.4 which reads in its entirety as follows:
     5.4 Minimum Total Liquidity. Permit the Total Liquidity as of the close of
business on any Total Liquidity Measurement Date to be less than the
corresponding amount indicated below:

      Total Liquidity   Minimum Total Measurement Date   Liquidity November 30,
2007   $19,150,000 December 13, 2007   $18,150,000 December 31, 2007  
$  7,150,000 January 31, 2008   $  5,150,000 February 29, 2008   $  4,150,000
March 31, 2008   $  8,150,000

Part 3
Representations and Warranties
     The ACG Parties represent and warrant to the Administrative Agent, the
Collateral Agent, the Lenders and each other that, on and as of the Amendment
Effective Date, and after giving effect to this Amendment:
     Section 3.1. Authority. Each of the ACG Parties has all the necessary
corporate or limited liability company power to make, execute, deliver, and
perform this Amendment, has taken all necessary corporate or limited liability
company action to authorize the execution, delivery and performance of this
Amendment and has duly executed and delivered this Amendment. This Amendment and
the Loan Documents constitute the legal, valid and binding obligations of each
of the ACG Parties that is a party thereto, enforceable against each of them in

3



--------------------------------------------------------------------------------



 



accordance with their terms except as such enforceability may be subject to
(a) the Bankruptcy Code and (b) general principles of equity.
     Section 3.2. No Legal Obstacle to Agreement. Neither the execution of this
Amendment, nor the performance of the Amended Servicing Agreement or the Amended
Credit Agreement has constituted or resulted in or will constitute or result in
a breach of the provisions of any contract to which an ACG Party is a party, or
the violation of any law, judgment, decree or governmental order, rule or
regulation applicable to an ACG Party, or result in the creation under any
agreement or instrument of any security interest, lien, charge, or encumbrance
upon any of the assets of an ACG Party. No approval or authorization of any
governmental authority is required to permit the execution, delivery or
performance by an ACG Party of this Amendment, the Amended Servicing Agreement,
the Amended Credit Agreement or the transactions contemplated hereby or thereby.
     Section 3.3. Incorporation of Certain Representations. The representations
and warranties set forth in Article IV of the Amended Servicing Agreement and in
Article III of the Amended Credit Agreement are true and correct in all material
respects on and as of the Amendment Effective Date as though made on and as of
the date hereof except for any representations and warranties that expressly
relate solely to an earlier date, which representations and warranties were true
and accurate in all material respects on and as of such earlier date.
     Section 3.4. Default. No Servicer Default has occurred and is continuing
under the Amended Servicing Agreement, and no Default or Event of Default has
occurred and is continuing under the Amended Credit Agreement.
Part 4
Conditions to Effectiveness
     This Amendment shall be and become effective on the Amendment Effective
Date provided that (i) each of the conditions set forth in this Part 4 shall
have been satisfied (or satisfaction thereof has been waived by the
Administrative Agent and the Required Lenders) on or before June 13, 2007, and
(ii) the Servicer and the Purchaser shall have duly executed counterparts of
this Amendment and provided telecopied signature pages to the Administrative
Agent. If the ACG Parties fail to satisfy each of the conditions set forth in
this Part 4 prior to 4:00 p.m. (Eastern time) on June 13, 2007, then, at the
option of the Administrative Agent and the Required Lenders, upon notice to the
ACG Parties, this Amendment shall be null and void.
          Section 4.1. Counterparts of Amendment. The Administrative Agent shall
have received counterparts (or other evidence of execution, including telephonic
message, satisfactory to the Administrative Agent) of this Amendment, which
collectively shall have been duly executed on behalf of each of the Servicer,
the Purchaser, the Required Lenders and the Agent.
     Section 4.2. Corporate Action. The ACG Parties shall have delivered to the
Administrative Agent certified copies of all necessary corporate action taken by
each ACG Party approving this Amendment, and each of the documents executed and
delivered in connection herewith or therewith (including, without limitation, a
certificate setting forth the resolutions of the board of directors of each ACG
Party authorizing the amendments to the Existing Credit Agreement and the
Existing Servicing Agreement herein provided for and the execution, delivery

4



--------------------------------------------------------------------------------



 



and performance of this Amendment). The Agent shall have received a certificate,
signed by the Secretary or an Assistant Secretary of each ACG Party, dated as of
the date hereof, as to the incumbency of the person or persons authorized to
execute and deliver this Amendment and any instrument or agreement required
hereunder on behalf of each ACG Party, as applicable.
Part 5
Miscellaneous
     Section 5.1. Reaffirmation of ACG Party Obligations. Each ACG Party hereby
ratifies each of the Loan Documents (as amended pursuant to this Amendment) to
which it is a party and acknowledges and reaffirms that it is bound by all terms
of the Loan Documents to which it is a party. The Purchaser acknowledges and
reaffirms that it is responsible for the observance and full performance of the
Obligations. Each ACG Party further represents and warrants to the
Administrative Agent and the Lenders that none of the ACG Parties has any
claims, counterclaims, offsets, credits or defenses to the Loan Documents or the
performance of their respective obligations thereunder, or if any ACG Party has
any such claims, counterclaims, offsets, creditors or defenses to the Loan
Documents or any transaction related to the Loan Documents, the same are hereby
waived, relinquished and released in consideration of the execution and delivery
of this Amendment by the Administrative Agent and the Lenders.
     Section 5.2. Instrument Pursuant to Existing Credit Agreement. This
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.
     Section 5.3. Effect. Except as expressly herein amended, the terms and
conditions of the Existing Credit Agreement and the Existing Servicing Agreement
shall remain in full force and effect without amendment or modification, express
or implied. The entering into this Amendment by the Lenders shall not be
construed or interpreted as an agreement by the Lenders to enter into any future
amendment or modification of the Amended Credit Agreement or any of the other
Loan Documents.
     Section 5.4. References in Other Loan Documents. At such time as this
Amendment shall become effective pursuant to the terms of Part 4 hereof, all
references in the Loan Documents to the “Credit Agreement” shall be deemed to
refer to the Credit Agreement as amended by this Amendment, and all references
in the Loan Documents to the “Servicing Agreement” shall be deemed to refer to
the Servicing Agreement as amended by this Amendment.
     Section 5.5. Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement, and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument. Any signature delivered or transmitted by a party by
facsimile transmission shall be deemed to be an original signature hereto.
     Section 5.6. Integration. This Amendment, together with the Loan Documents,
contains the entire and exclusive agreement of the parties hereto with reference
to the matters

5



--------------------------------------------------------------------------------



 



discussed herein and therein. This Amendment supersedes all prior drafts and
communications with respect thereto. This Amendment may not be amended except in
writing.
     Section 5.7. Further Assurances. The Purchaser and the Servicer agree to
take such further actions as the Agent shall reasonably request from time to
time in connection herewith to evidence or give effect to the amendments set
forth herein or any of the transactions contemplated hereby.
     Section 5.8. Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO CONFLICTS OF LAWS PRINCIPLES.
     Section 5.9. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
     Section 5.10. Costs, Expenses. The Servicer agrees to pay on demand any and
all reasonable costs and expenses of the Administrative Agent and the Collateral
Agent and all other fees and other amounts payable to the Administrative Agent
and the Collateral Agent, in each case incurred in connection with the
preparation, execution, delivery and administration of this Amendment
(including, without limitation, the reasonable fees and expenses of counsel to
the Administrative Agent) in accordance with the terms of Section 9.03 of the
Existing Credit Agreement.
[Remainder of this page intentionally left blank.]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

                  AMERICAN COLOR GRAPHICS, INC.    
 
           
 
  By:   /s/ Patrick W. Kellick    
 
           
 
  Name:   Patrick W. Kellick    
 
  Title:   SVP/CFO    

                  AMERICAN COLOR GRAPHICS FINANCE, LLC    
 
           
 
  By:   /s/ Denise Royce    
 
           
 
  Name:   Denise Royce    
 
  Title:   CFO    

S-1



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,         as Administrative Agent and as
Collateral Agent    
 
           
 
  By:   /s/ Peter Sherman    
 
           
 
  Name:   Peter Sherman    
 
  Title:   Managing Director    

S-2